BILLINGS, Chief Judge.
A Maries County jury found defendant Gregory Tim Whites guilty of second degree burglary [§ 560.070, RSMo 1969] and he was sentenced by the court as a habitual criminal to a six-year prison term.
There was sufficient evidence for the jury to find the defendant broke and entered the Knights of Columbus building in Rolla with intent to steal. State v. Smith, 521 S.W.2d 38 (Mo.App.1975). Defendant’s purported statement “Jesus Christ, can I have a razor to shave myself?”, allegedly made in the presence of a juror during the noon recess, did not call for a mistrial.
No error of law appears.
An opinion would have no precedential value.
Affirmed. Rule 84.16(b).
All concur.